        Case 2:20-cv-01838-AKK Document 15 Filed 12/11/20 Page 1 of 5                     FILED
                                                                                 2020 Dec-11 PM 01:33
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CARLTON PAUL PINKERTON, et. )
al.,                        )
                            )
         Plaintiffs,        )
                            )                   Civil Action Number
vs.                         )                   2:20-cv-01838-AKK
                            )
JAIME MIGUEL (JIM) BARDIA,  )
et. al.,                    )
                            )
         Defendants.        )

                          MEMORANDUM OPINION

      Jaime Miguel (Jim) Bardia removed this action to this court based on this

court’s diversity jurisdiction after the court remanded this action based on

deficiencies in his first notice of removal. Doc. 1; see also Case No. 2:20-cv-01752-

AKK, Docs. 1, 4, and 5. This action is currently before the court on the plaintiffs’

motion to remand, doc. 8, and the parties’ responses to the court’s order to show

cause why this case should not be remanded, docs. 4; 6; 7; 11. For the reasons

explained below, and especially because the court cannot reconsider its prior remand

order, the motion to remand is due to be granted.

                                         I.

      Federal courts are courts of limited jurisdiction, with the power to hear only

cases authorized by the Constitution or by statute. Kokkonen v. Guardian Life Ins.
         Case 2:20-cv-01838-AKK Document 15 Filed 12/11/20 Page 2 of 5




Co. of Am., 511 U.S. 375, 377 (1994). Relevant here, section 1332 grants the court

original jurisdiction over any civil action in which no plaintiff is a citizen of the same

state as any defendant and the amount in controversy exceeds $75,000. 28 U.S.C.

§ 1332(a).   A defendant may remove a case from state court to a federal district

court if the court would have had original jurisdiction. 28 U.S.C. § 1441(a). The

defendant seeking removal bears the burden of establishing that jurisdictional

requirements are met. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1207, 1211

(11th Cir. 2007). And, “federal courts are directed to construe removal statutes

strictly . . . . [A]ll doubts about jurisdiction should be resolved in favor of remand

to state court.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir.

1999).

                                           II.

      As noted above, Mr. Bardia previously removed this action based on this

court’s diversity jurisdiction. Case No. 2:20-cv-01752-AKK, Doc. 1. The court

remanded this action because Mr. Bardia failed to allege sufficient facts to show the

citizenship of plaintiff JRT Wind, LLC and defendant Prudencia, LLC. See Case

No. 2:20-cv-01752-AKK, Doc. 4 at 2-4.             Accordingly, because it could not

determine if complete diversity existed, the court found it did not have diversity

jurisdiction over this action and remanded the case in light of the Eleventh Circuit’s

directive that “all doubts about jurisdiction should be resolved in favor of remand to


                                            2
          Case 2:20-cv-01838-AKK Document 15 Filed 12/11/20 Page 3 of 5




state court.” Id. at 3-4 (quoting Univ. of S. Ala., 168 F.3d at 411). Two days later,

Mr. Bardia removed this action again based again on the court’s diversity

jurisdiction by filing a revised notice of removal. Doc. 1. The plaintiffs contend

that the court must remand this action because Mr. Bardia’s revised notice of

removal is improper. Doc. 8 at 3-6. For the reasons explained below, the court

agrees.

      “An order remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise . . . .” 28 U.S.C. § 1447(d). This provision

“bars not only appellate review of a remand order, but also reconsideration of the

order by the remanding district court.” Burr & Forman v. Blair, 470 F.3d 1019,

1034 (11th Cir. 2006) (citing Harris v. Blue Cross/Blue Shield of Alabama, Inc., 951

F.2d 325, 330 (11th Cir. 1992)). As the Middle and Southern Districts of Alabama

have recognized, “[a]s a general rule, ‘the defendant may not circumvent section

1447(d)’s prohibition on reconsideration by filing a second notice of removal which

simply supplies evidentiary support for the argument that the previous remand order

was incorrect.’” Roughton v. Warner-Lambert Co., 2001 WL 910408, at *1 (M.D.

Ala. Aug. 2, 2001) (quoting Collins v. Fingerhut Co., 117 F. Supp. 2d 1283, 1284-

85 (S.D. Ala. 2000)).

      Here, Mr. Bardia admits that his revised notice of removal “is based on the

same grounds as initially pled [in his first notice of removal] with additional proof


                                         3
         Case 2:20-cv-01838-AKK Document 15 Filed 12/11/20 Page 4 of 5




of diversity.” Doc. 12 at 2. In other words, he admits that the current notice of

removal “simply supplies evidentiary support for the argument that the [court’s]

previous remand order was incorrect,” Collins, 117 F. Supp. 2d at 1284-85

(emphasis and quotation omitted), and that this court does, in fact, have diversity

jurisdiction over this action. Thus, Mr. Bardia is essentially asking the court to

reconsider its order remanding this action. But, such reconsideration is barred by 28

U.S.C. § 1447(d). Burr & Forman, 470 F.3d at 1034 (citing Harris, 951 F.2d at

330).

        Nevertheless, Mr. Bardia contends that his second notice of removal is proper

because “‘the notice may be amended [] to set out more specifically the grounds for

removal that already have been stated, albeit imperfectly, in the original notice . . .

.’” Doc. 12 at 2 (quoting Gill v. Wells Fargo Bank, N.A., 2016 WL 3211431, at *2

(S.D. Ala. June 9, 2016) (quoting in turn 14A Charles A. Wright, Arthur Miller &

Edward H. Cooper, Federal Practice and Procedure § 3733 at 358-61 (3d ed. 1998)).

Crucially, however, the issue confronting Judge DuBose in Gill was whether a

defendant may amend a notice of removal after the thirty-day limit for removal

prescribed by § 1446—not whether a defendant may file a second or amended notice

of removal after a court has already remanded the action. See 2016 WL 3211431, at

*1-2. Consequently, Gill provides no support for Mr. Bardia’s contention that his

second notice of removal, which he filed after the court remanded this action based


                                          4
           Case 2:20-cv-01838-AKK Document 15 Filed 12/11/20 Page 5 of 5




on his first notice of removal, is proper. And, Mr. Bardia presents no other argument

or support for his contention that the court can consider his amended notice of

removal, which is based on the same grounds as the first removal. As a result, Mr.

Bardia has not shown that the court can properly consider his amended notice of

removal.

                                               III.

       In conclusion, because “it is clear that the court lacks subject matter

jurisdiction to revisit its original remand order whether the opportunity to do so is

cast in the form of a motion to reconsider or in the form of second notice of removal,”

Collins, 117 F. Supp. 2d at 1285, this action is due to be remanded. 1 The court will

issue a separate order.

       DONE the 11th day of December, 2020.


                                              _________________________________
                                                       ABDUL K. KALLON
                                                UNITED STATES DISTRICT JUDGE




       1
         Because the court does not have jurisdiction to reconsider its order remanding this action,
the court does not address the parties’ contentions regarding whether and when the plaintiffs
properly served Mr. Bardia with the summons and complaint, and does not have to explain why
the evidence Mr. Bardia submitted with his revised notice of removal or in response to the court’s
order to show cause is insufficient to meet his burden of proof regarding the citizenship of
Prudencia, LLC.


                                                 5
